Citation Nr: 1703461	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  09-04 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability, claimed as secondary to service-connected traumatic arthritis of the right knee and/or osteoarthritis of the left knee associated with traumatic arthritis of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel





INTRODUCTION

The Veteran had active service from October 1967 to October 1970.  The Veteran also served in the Army National Guard from 1987 to 1994 with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran requested both a Decision Review Officer (DRO) hearing and a BVA Hearing but then indicated in separate communications that he did not want either hearing.  His hearing requests are thus deemed withdrawn.  

This case was previously before the Board in March 2012 and August 2014.  In August 2014, the Board reopened the Veteran's claim for service connection for a low back disability and remanded it for additional development.  A supplemental statement of the case was issued in March 2016, and the case is once again before the Board.  In August 2014, the BVA additionally remanded a claim for entitlement to an increased rating for posttraumatic stress disorder (PTSD), to accord the RO an opportunity to issue a Statement of the Case (SOC) to the Veteran and to allow him to perfect his appeal if he so desired.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO issued an SOC on this issue in November 2015, but the record does not reflect that the Veteran perfected his appeal to the Board by timely filing a substantive appeal on this issue.  Thus, the Board has no jurisdiction over this claim.  38 C.F.R. § 20.302(b).

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

A low back disability was not shown during active duty and was not diagnosed for many years post-service; the evidence fails to establish an etiological relationship between the Veteran's low back disability and his active service or to the service-connected traumatic arthritis of his right knee and/or the service-connected osteoarthritis of his left knee.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, and may not be presumed related to service, nor is his low back disability proximately due to or the result of the service-connected traumatic arthritis of his right knee and/or the service-connected osteoarthritis of his left knee.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has referenced no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, Social Security Administration (SSA) records, VA examination reports, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded an examination for his claim in February 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to his claim has been met.  38 C.F.R. § 3.159(c)(4).  The evidence overall, both facetal (in some cases the Veteran's own prior statements) and medical provides significant evidence against this claim.  Further examinations will not provide a basis to grant this claim. 

A remand by the United States Court of Appeals for Veterans Claims (Court) or the Board confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, this case has been remanded for additional development in March 2012 and August 2014.  The Board finds there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or an injury incurred or aggravated by inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2014). 

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Here, the Veteran claims entitlement to service connection for a low back disability, to include as secondary to the service-connected traumatic arthritis of his right knee and/or the service-connected osteoarthritis of his left knee.  While the Board notes that following the Veteran's period of active duty service, he served in the Army National Guard, he has not specifically alleged that this disability occurred as a result of any period of ACDUTRA or INACDUTRA service.  

The Board will initially consider the Veteran's assertions that his low back disability is related to either the service-connected traumatic arthritis of his right knee and/or the service-connected osteoarthritis of his left knee.  In this regard, in February 2016, a VA examiner reviewed the Veteran's claim file and examined the Veteran.  She opined that it was less likely than not that the Veteran's back disability was proximately due to or the result of his service-connected disability or aggravated by the Veteran's service-connected knee disability.  She explained that she had reviewed all the Veteran's medical records.  She noted that mild degenerative arthritis was found on X-rays in September 2002, and that examination at that time had revealed normal range of motion with pain at extreme flexion and extension.  The examiner stated that this was when the Veteran was 55 years old and had already been out of service for 8 years.  She noted that review of the evidence based on the medical literature shows that degenerative lumbar osteoarthritis is a process that evolves as a person ages.  She noted that a majority of people after age 50 have evidence of osteoarthritis of the lumbar spine.  She opined that the Veteran's current back disability is due to natural age related changes and less likely than not proximately caused or aggravated by the Veteran's service-connected knee disability.

The Board has also considered the statements made by the Veteran relating his back disability to his service-connected right and left knee disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of a back disability diagnosed as lumbosacral strain, degenerative arthritis of the spine, and spondylolisthesis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  It is true that he is competent to report symptoms such as back pain.  However, because lumbosacral strain, degenerative arthritis of the spine, and spondylolisthesis are not the type of disease that are diagnosed by unique and readily identifiable feature, they do not involve a simple identification that a layperson is competent to make.  The unsubstantiated statements regarding the claimed etiology of the Veteran back disability is found to lack competency and thereby probative value.  Moreover, the Board finds the VA examiner's opinion persuasive.

After weighing the pertinent evidence of record, the Board concludes that the preponderance of the evidence is against service connection for a back disability as secondary to the service-connected service-connected traumatic arthritis of the right knee and/or the service-connected osteoarthritis of his left knee.  

With regard to the matter of entitlement to service connection for a back disability on a direct basis [Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994)], the Board notes that the Veteran's service treatment records are silent for complaints of back problems. disease, injury, or complaints involving his back.  An October 1970 separation examination did not mention any back related issues. 

Next, post-service evidence does not reflect complaints of back problems for many years following separation from service.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.  38 C.F.R. § 3.309(a) (2016).

With respect to his back disability, the Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems related to the back until September 1999, over five years following separation from the Army National Guard and almost thirty years following separation from active duty service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This long period without problems weighs against the claim.  

The value of the Veteran's assertions are additionally diminished, given that at the time he initially sought treatment for his back in September 1999 he reported that his back had only hurt for three weeks, after trying to lift a person.  His own statements at this time reflect that his back symptomatology began many years following separation from service.  Additionally, when he sought treatment in June 2002, he reported that he had suffered from back pain for only three to four years, again self-reporting symptoms beginning many years after separation from service.

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of a back disability since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 
Having determined that the Veteran's alleged clinical history regarding onset and continuity of a back disability is not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

The evidence does not indicate that the Veteran's back disability is connected to service.  A medical opinion was obtained.  After reviewing the evidence of record and examining the Veteran, the February 2016 VA examiner opined that the Veteran's back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She noted that she had reviewed the entire claims file and that the Veteran had served on active duty from October 1967 to October 1970 and in the Army National Guard from 1987 to 1994.  The VA examiner considered that history forms filled out by the Veteran in March 1987 and January 1991 show a negative response to the question of recurrent back pain.  She noted that records show that he suffered a back strain in September 1999 and started to complain of low back pain, not radiating.  She considered that he then sought treatment in 2004 and then over the years.  She stated that there is no medical evidence of a back disability during military service.  The VA examiner opined that the Veteran's back disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  There are no other medical opinions of record.  

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his back disability, or between this disability and his service-connected left and right knee disorders.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a back disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A back disability is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose this disorder.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  The factual evidence in this case provides significant evidence against this claim.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection on both a direct and secondary basis.  There is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a low back disability, claimed as secondary to the service-connected traumatic arthritis of the right knee and/or the service-connected osteoarthritis of the left knee associated with traumatic arthritis of the right knee, is denied.  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


